                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CYNTHIA N TURANO,                                 Case No. 17-cv-06953-KAW
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING IN PART AND
                                   9              v.                                         DENYING IN PART MOTION TO
                                                                                             DISMISS
                                  10       COUNTY OF ALAMEDA, et al.,
                                                                                             Re: Dkt. No. 60
                                  11                    Defendants.

                                  12           Plaintiff Cynthia Turano filed the instant putative class action, bringing constitutional and
Northern District of California
 United States District Court




                                  13   state claims related to her experience while in the custody of Defendant Alameda County Sheriff's

                                  14   Office ("County"). (Third Amended Compl. ("TAC") ¶ 1, Dkt. No. 59.1) On December 10, 2018,

                                  15   Defendants filed a motion to dismiss the third and fourth causes of action. (Defs.' Mot. to

                                  16   Dismiss, Dkt. No. 60.)

                                  17           Upon consideration of the parties' filings, as well as the arguments presented at the

                                  18   February 7, 2019 hearing, the Court GRANTS IN PART and DENIES IN PART Defendants'

                                  19   motion to dismiss.

                                  20                                           I.    BACKGROUND

                                  21           On December 25, 2016, Plaintiff's husband called the Oakland Police Department

                                  22   ("OPD"), claiming that Plaintiff had violated a temporary restraining order. (TAC ¶ 13.) On
                                       December 26, 2016, at around 1:00 a.m., OPD officers responded to the call. (TAC ¶ 14.) The
                                  23
                                       OPD officers arrested Plaintiff for violating the restraining order and took her to Santa Rita Jail,
                                  24
                                       where she was transferred into the custody of the County. (TAC ¶¶ 17, 19.)
                                  25
                                               Plaintiff was first placed in a cell that had fecal matter spread over the walls and benches,
                                  26
                                  27   1
                                        Plaintiff mislabels the operative complaint as the second amended complaint. Three prior
                                  28   complaints, however, have been filed. (Compl., Dkt. No. 1; First Amended Compl., Dkt. No. 5;
                                       Second Amended Compl., Dkt. No. 36.)
                                   1   and had walls with bloody hand smears, mucus, and medical pads with human hair stuck to them.

                                   2   (TAC ¶ 19.) Plaintiff was taken out of the cell and searched in the hallway without a privacy

                                   3   screening. (TAC ¶ 20.) She was then placed in another cell and told she would be interviewed by

                                   4   a nurse. The second cell contained piles of rotting food, stains of dried fluids on the walls and

                                   5   benches, and garbage and used tissue or toilet paper piled alongside the toilet. (TAC ¶ 20.) The

                                   6   room was constructed from cinderblocks and was very cold, but Plaintiff was not provided with

                                   7   adequate clothing or a blanket. (TAC ¶ 21.)

                                   8          Plaintiff was eventually interviewed by a male deputy. (TAC ¶ 22.) She told him that she

                                   9   needed feminine hygiene products, and that she was not feeling well. The deputy said she would
                                       be seen by a nurse. Plaintiff was not provided feminine hygiene products or seen by a nurse.
                                  10
                                       (TAC ¶ 22.)
                                  11
                                              Plaintiff was then moved to a third holding cell. (TAC ¶ 23.) The cell also strewn with
                                  12
Northern District of California
 United States District Court




                                       garbage, including food and used medical supplies, and the floors and walls had dried human
                                  13
                                       fluids and discharge on them. (TAC ¶ 23.) Plaintiff, meanwhile, was menstruating and bleeding
                                  14
                                       over her clothes, and the blood seeped through her pants and onto the concrete bench. (TAC ¶
                                  15
                                       23.) Plaintiff began knocking and banging on the door and window to get help, but no deputies
                                  16
                                       passed by or checked the room. (TAC ¶ 23.) Plaintiff saw individuals in civilian clothing with
                                  17
                                       identification badges, who did not respond to Plaintiff's requests for assistance. (TAC ¶ 24.)
                                  18
                                              After hours of banging on the window and door, a female deputy arrived, bringing in
                                  19
                                       another woman. (TAC ¶ 25.) Plaintiff again requested menstrual pads, and the female deputy
                                  20
                                       returned with two pads. Plaintiff put on the pad, getting blood on her hands in the process.
                                  21
                                       Because there was no soap or paper towels in the cell, Plaintiff rinsed the blood off in the drinking
                                  22
                                       fountain and wiped her hands off on her clothing. (TAC ¶ 25.)
                                  23
                                              Around 9:30 a.m., Plaintiff was discharged and given a bus ticket and BART ticket. (TAC
                                  24
                                       ¶ 26.) Prior to her discharge, Plaintiff never saw the cells cleaned. Plaintiff took public
                                  25
                                       transportation back in her wet, visibly blood-stained clothing. (TAC ¶ 27.)
                                  26
                                              Plaintiff then filed the instant suit. On November 25, 2018, Plaintiff filed her third
                                  27
                                       amended complaint, asserting claims for: (1) Fourteenth Amendment due process claim based on
                                  28
                                                                                         2
                                   1   conditions of confinement; (2) Fourteenth Amendment equal protection claim; (3) negligence; and

                                   2   (4) injunctive relief. On December 10, 2018, Defendants filed the instant motion to dismiss the

                                   3   third and fourth causes of action. On December 24, 2018, Plaintiff filed her opposition. (Plf.'s

                                   4   Opp'n, Dkt. No. 61.) On December 31, 2018, Defendants filed their reply. (Defs.' Reply, Dkt. No.

                                   5   64.)

                                   6                                        II.    LEGAL STANDARD

                                   7           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                   8   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule

                                   9   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                  10   F.3d 729, 732 (9th Cir. 2001).

                                  11           In considering such a motion, a court must "accept as true all of the factual allegations

                                  12   contained in the complaint," Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation
Northern District of California
 United States District Court




                                  13   omitted), and may dismiss the case or a claim "only where there is no cognizable legal theory" or

                                  14   there is an absence of "sufficient factual matter to state a facially plausible claim to relief."

                                  15   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing

                                  16   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation

                                  17   marks omitted).

                                  18           A claim is plausible on its face when a plaintiff "pleads factual content that allows the

                                  19   court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

                                  20   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                  21   "more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  22   will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  23           "Threadbare recitals of the elements of a cause of action" and "conclusory statements" are

                                  24   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th

                                  25   Cir. 1996) ("[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                  26   a motion to dismiss for failure to state a claim."). "The plausibility standard is not akin to a

                                  27   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                  28   unlawfully . . . When a complaint pleads facts that are merely consistent with a defendant's

                                                                                           3
                                   1   liability, it stops short of the line between possibility and plausibility of entitlement to relief."

                                   2   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).

                                   3           Generally, if the court grants a motion to dismiss, it should grant leave to amend even if no

                                   4   request to amend is made "unless it determines that the pleading could not possibly be cured by

                                   5   the allegation of other facts." Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations

                                   6   omitted).

                                   7                                            III.    DISCUSSION
                                   8          A.     Negligence Claim
                                   9           As an initial matter, the parties agree that the negligence claim against Defendants County

                                  10   of Alameda and Alameda County Sheriff's Office should be dismissed. (Plf.'s Opp'n at 6; Defs.'

                                  11   Reply at 2-3.) The parties dispute, however, whether the negligence claim against the individual

                                  12   Defendants are barred by statutory immunities, and whether the claim is sufficiently pled.
Northern District of California
 United States District Court




                                  13                i.    Statutory Immunity
                                  14           Defendants argue that the individual Defendants are immune per California Government

                                  15   Code § 820.2 and § 820.8. (Defs.' Mot. to Dismiss at 4-5; Defs.' Reply at 3-5.) The Court

                                  16   disagrees.

                                  17                      a. Section 820.2 Immunity
                                  18           Section 820.2 states: "Except as otherwise provided by statute, a public employee is not

                                  19   liable for an injury resulting from his act or omission where the act or omission was the result of

                                  20   the exercise of the discretion vested in him, whether or not such discretion be abused." In

                                  21   determining whether an act is discretionary, "courts do not look at the literal meaning of

                                  22   'discretionary' because almost all acts involve some choice between alternatives." Martinez v. City

                                  23   of L.A., 141 F.3d 1373, 1379 (9th Cir. 1998) (internal quotation omitted). Instead, "immunity

                                  24   protects 'basic policy decisions,' but does not protect 'operational' or 'ministerial' decisions that

                                  25   merely implement a basic policy decision." Id. (internal quotation omitted). Basic policy

                                  26   decisions are those that "have been expressly committed to coordinate branches of government,

                                  27   and as to which judicial interference would thus be unseemly." Caldwell v. Montoya, 10 Cal. 4th

                                  28   972, 981 (1995).
                                                                                           4
                                   1          Defendants cite no authority that applied § 820.2 immunity to facts similar to the instant

                                   2   case. Courts in this circuit, however, have declined to find supervisory acts immune. In

                                   3   Alexander v. California Department of Corrections and Rehabilitation, the plaintiffs filed suit

                                   4   over the death of their father, who was strangled by his cellmate at Deuel Vocational Institution

                                   5   ("DVI"). No. 2:11-cv-640 TLN CKD, 2014 WL 7336668, at *1 (E.D. Cal. Dec. 24, 2014). The

                                   6   defendants were the former secretary of the Department of Corrections and the former warden of

                                   7   DVI. Id. The plaintiffs alleged that the defendants, as supervisors, failed to follow or enforce

                                   8   policies concerning inmate classification and provision of immediate life support, and were

                                   9   deliberately indifferent to prison overcrowding. Id. at *4-5. The district court found that these

                                  10   alleged acts and omissions "fall into the operational, rather than the policy-making category," and

                                  11   thus § 820.2 immunity did not apply. Likewise, in Randolph v. City of E. Palo Alto, the plaintiffs

                                  12   alleged that the defendants were negligent in hiring, training, and supervising their officers. Case
Northern District of California
 United States District Court




                                  13   No. 06-cv-7476-SI, 2008 WL 618908, at *10 (N.D. Cal. Mar. 1, 2008). The district court

                                  14   disagreed "that the hiring, training, and supervision of particular employees are policy decisions

                                  15   that implicate the planning functions of government. Rather, defendants' decision to hire [the

                                  16   officer] and provide him with certain levels of training and supervision are ministerial decisions in

                                  17   which defendants were simply carrying out the day-to-day operations of their government." Id. at

                                  18   *11.

                                  19          Like the Alexander and Randolph courts, the Court finds that § 820.2 immunity does not

                                  20   apply in this case because Plaintiff challenges the implementation of existing policies, not the

                                  21   policies themselves. Specifically, Plaintiff asserts that policies have been adopted "for the

                                  22   appropriate care and confinement of women incarcerated in Santa Rita Jail," but that Defendants

                                  23   have failed to ensure that "said policies were in fact being carried out and carried out

                                  24   appropriately." (TAC ¶ 73.) Defendants also failed to discipline employees "for failures to

                                  25   comply with or execute [the] adopted policies." (Id.) The failure to implement includes the

                                  26   alleged failures to properly train staff, develop appropriate and necessary processes, supervise

                                  27   staff, and discipline staff." (TAC ¶ 74.) This implementation is an operational decision, not a

                                  28   basic policy decision, and therefore not a discretionary act entitled to § 820.2 immunity.
                                                                                         5
                                                        b. Section 820.8 Immunity
                                   1
                                              Section 820.8 states: "Except as otherwise provided by statute, a public employee is not
                                   2
                                       liable for an injury caused by the act or omission of another person. Nothing in this section
                                   3
                                       exonerates a public employee from liability for injury proximately caused by his own negligent or
                                   4
                                       wrongful act or omission." Thus, § 820.8 immunizes an individual from vicarious liability. See
                                   5
                                       Weaver By and Through Weaver v. State of California, 63 Cal. App. 4th 188, 203 (1998).
                                   6
                                              In Johnson v. Baca, the district court found that § 820.8 immunity did not apply where the
                                   7
                                       plaintiff sought to hold a sheriff liable based on his failure to implement adequate policies and
                                   8
                                       sufficiently train staff to avoid violation of inmates' rights. Case No. CV 13-4496 MMM (AJWx),
                                   9
                                       2014 WL 12588641, at *17 (C.D. Cal. Mar. 3, 2014). In other words, the plaintiff sought to hold
                                  10
                                       the defendant "personally liable for his conduct as a supervisor." Id.; see also Doe v. Regents of
                                  11
                                       Univ. of Cal., No. CIV. S-06-1043 LKK/DAD, 2006 WL 2506670, at *5 (E.D. Cal. Aug. 29,
                                  12
Northern District of California




                                       2006) (denying motion to dismiss on § 820.8 immunity grounds where the plaintiffs' theory of
 United States District Court




                                  13
                                       liability was based on the defendant's direct actions as a supervisor); Phillips v. Cty. of Fresno,
                                  14
                                       No. 1:13-cv-538 AWI BAM, 2013 WL 6243278, at *13 (E.D. Cal. Dec. 3, 2013) ("Plaintiffs'
                                  15
                                       complaint . . . allege[s] the direct participation of the supervisory Defendants in Plaintiffs' harms
                                  16
                                       based on the failure to carry out various managerial functions to prevent the harm, including
                                  17
                                       adequate discipline, training, supervision and the failure to promulgate appropriate policies. Thus
                                  18
                                       there is no apparent applicability of section 820.8."); Staten v. Calderon, No. F052046, 2008 WL
                                  19
                                       4446526, at *8 (Cal. Ct. App. Oct. 3, 2008) ("the immunity provided by section 820.8 does not
                                  20
                                       extend to claims of negligent training and supervision").2
                                  21
                                              Such is the case here, where Plaintiff does not assert a negligence claim based on vicarious
                                  22
                                       liability. Instead, Plaintiff brings her claims against the individual defendants based on their own
                                  23
                                       actions as supervisors, including their alleged negligence in training, developing processes,
                                  24
                                       supervising staff, and disciplining staff for failures to comply with the adopted policies. (TAC ¶
                                  25
                                       18.) Thus, the Court concludes that § 820.8 immunity does not apply in this case.
                                  26
                                  27   2
                                        Although unpublished state appellate decisions have no precedential value, they may be cited as
                                  28   persuasive authority. See Emp'rs Ins. Of Wausau v. Granite State Ins. Co., 330 F.3d 1214, 1220
                                       n.8 (9th Cir. 2003).
                                                                                       6
                                                   ii.   Specific Injuries
                                   1
                                              Defendants also argue that Plaintiff did not allege a specific injury because she only alleges
                                   2
                                       "personal injuries," but does not specify what those injuries are. (Defs.' Mot. to Dismiss at 6;
                                   3
                                       Defs.' Reply at 2.) Defendants are incorrect. Plaintiff does not simply allege "personal injuries,"
                                   4
                                       but describes those injuries, including that she suffered having to be incarcerated in filthy cells,
                                   5
                                       being forced to bleed all over her clothing, being left shivering in wet bloody clothing in a cold
                                   6
                                       cell, and having to travel in public in bloody and wet clothing. (TAC ¶¶ 77-80.) Defendants fail
                                   7
                                       to explain why these allegations are insufficiently specific. The Court finds these allegations are
                                   8
                                       sufficiently specific to put Defendants on notice of the injury suffered, and DENIES Defendants'
                                   9
                                       motion to dismiss the negligence claim as to the individual Defendants.
                                  10
                                              B.     Injunctive Relief
                                  11
                                              Defendants also move for dismissal of the injunctive relief claim. As an initial matter,
                                  12
Northern District of California




                                       Defendants argue that the claim should be dismissed because Plaintiff was not given permission to
 United States District Court




                                  13
                                       assert a new cause of action. (Defs.' Mot. to Dismiss at 6.) While Plaintiff did not previously
                                  14
                                       assert an injunctive relief claim, Plaintiff has consistently sought injunctive relief in her past
                                  15
                                       complaints. (Compl. at 16; FAC at 18; SAC at 19.) Thus, the Court finds it appropriate to
                                  16
                                       consider the injunctive relief claim on the merits.
                                  17
                                              Defendants argue that Plaintiff lacks standing to bring the injunctive relief claim. (Defs.'
                                  18
                                       Mot. to Dismiss at 6.) To seek injunctive relief, Plaintiff must plead that she "has sustained or is
                                  19
                                       immediately in danger of sustaining some direct injury as the result of the challenged official
                                  20
                                       conduct and the injury or threat of injury must be both real and immediate, not conjectural or
                                  21
                                       hypothetical." City of L.A. v. Lyons, 461 U.S. 95, 102 (1983) (internal quotations omitted).
                                  22
                                              First, Defendants contend that Plaintiff lacks standing because Plaintiff would only be
                                  23
                                       incarcerated if she is lawfully arrested again. (Defs.' Mot. to Dismiss at 7; Defs.' Reply at 4.) In
                                  24
                                       general, "standing is inappropriate where the future injury could be inflicted only in the event of
                                  25
                                       future illegal conduct by the plaintiff." Armstrong v. Davis, 275 F.3d 849, 865 (9th Cir. 2001),
                                  26
                                       abrogated on other grounds by Johnson v. California, 543 U.S. 499, 504-05 (2005). A lawful
                                  27
                                       arrest, however, does not necessarily mean Plaintiff has acted illegally. Indeed, Plaintiff
                                  28
                                                                                          7
                                   1   challenges whether she committed any illegal conduct. (Plf.'s Opp'n at 2; see also TAC ¶¶ 16-17,

                                   2   85.) The Court rejects Defendants' argument.

                                   3          Second, Defendants argue that any future arrest is speculative, such that Plaintiff has no

                                   4   reasonable expectation of suffering a future incarceration. (Defs.' Mot. to Dismiss at 7; Defs.'

                                   5   Reply at 7-8.) Generally, "the threat of future harm may confer standing," although the plaintiff

                                   6   has the burden of making "[a] reasonable showing of a 'sufficient likelihood' that the plaintiff will

                                   7   be injured again." Nelsen v. King Cty., 895 F.2d 1248, 1250 (9th Cir. 1990) (internal quotation

                                   8   omitted). Moreover, "past exposure to harm is largely irrelevant when analyzing claims of

                                   9   standing for injunctive relief that are predicated upon threats of future harm." Id. at 1251. Thus,

                                  10   an "alleged past exposure to harm is not sufficient to confer standing." Id. Rather, where courts

                                  11   "have found standing to exist for a threat of future harm, it has consistently been determined that

                                  12   some systematic pattern, repetition or relationship exists." Id. at 1254.
Northern District of California
 United States District Court




                                  13          In Nelsen, the plaintiffs were residents at an alcoholic treatment center, following the

                                  14   commission of alcohol-related offenses. 895 F.2d at 1249. The plaintiffs sought injunctive relief

                                  15   regarding the unsanitary conditions at the treatment center. Id. The Ninth Circuit found that the

                                  16   plaintiffs lacked standing for injunctive relief. In so finding, the Ninth Circuit rejected the

                                  17   plaintiffs' argument that they could return to the treatment center because 35% of inpatients

                                  18   repeated the program, instead explaining that a trial court would have to make an individualized

                                  19   inquiry as to whether the plaintiffs themselves may return to the center. Id. at 1251-52. Looking

                                  20   at the record, the Ninth Circuit found that a claim of future injury was "conjectural" because in

                                  21   order to return to the treatment center, the plaintiffs "would have to remain within [the c]ounty,

                                  22   remain indigent, begin drinking uncontrollably several years after their discharge from the

                                  23   [treatment c]enter . . . [,] commit an alcohol-related offense, be prosecuted for that offense, be

                                  24   convicted, be offered the choice to reenter the [treatment c]enter, make that choice, and find that

                                  25   the conditions at the [treatment c]enter were the same as they allegedly were when" previously

                                  26   there. Id. at 1252. Thus, because the threat of future harm was "based upon an extended chain of

                                  27   highly speculative contingencies, all of which would have to be fulfilled in order to have the threat

                                  28   of returning to the [treatment c]enter become manifest," the plaintiffs lacked standing. Id.
                                                                                          8
                                   1           Here, Plaintiff argues that she is likely to be falsely arrested again because she lives,

                                   2   works, shops, and socializes in Alameda County, is engaged in divorce proceedings in Alameda

                                   3   County, and whose estranged spouse resides in Alameda County. (Plf.'s Opp'n at 3.) Plaintiff

                                   4   further alleges in her complaint that the divorce is ongoing and that a restraining order is still in

                                   5   place. (TAC ¶ 85.) Plaintiff, however, does not assert that she has any contact with her husband,

                                   6   or that they continue to live with each other. There are also no allegations that Plaintiff has been

                                   7   falsely accused by her husband, or arrested based on false accusations, since the filing of the

                                   8   complaint in December 2017 or the original arrest in December 2016. While a closer case than

                                   9   Nelsen, the Court finds that the likelihood that Plaintiff will be falsely arrested again is still

                                  10   speculative, as it will require that Plaintiff's husband make another allegedly false accusation that

                                  11   Plaintiff violated the terms of a restraining order, which Plaintiff has not established is likely to

                                  12   occur again. Contrast with Kolender v. Lawson, 461 U.S. 352, 355 n.3 (1983) ("credible threat"
Northern District of California
 United States District Court




                                  13   where the plaintiff "ha[d] been stopped on approximately 15 occasions pursuant to [the challenged

                                  14   statute] . . . in a period of less than two years.").3

                                  15           Accordingly, the Court DISMISSES the injunctive relief claim based on lack of standing.

                                  16                                            IV.     CONCLUSION
                                  17           For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART

                                  18   Defendants' motion to dismiss. The negligence claim is dismissed as to Defendants County of

                                  19   Alameda and Alameda County Sheriff's Office, and the injunctive relief claim is dismissed.

                                  20           IT IS SO ORDERED.

                                  21   Dated: February 8, 2019
                                                                                                __________________________________
                                  22                                                            KANDIS A. WESTMORE
                                  23                                                            United States Magistrate Judge

                                  24

                                  25

                                  26   3
                                         At the hearing, Plaintiff argued that Weills v. Ahren, Case No. 14-cv-4773-VC, had comparable
                                  27   allegations regarding standing. Weills, however, involved plaintiffs who had been arrested
                                       multiple times, including one plaintiff who was arrested three times in less than three years. More
                                  28   importantly, no substantive court rulings were made in Weills, including on whether these
                                       allegations were sufficient to confer standing for injunctive relief.
                                                                                          9
